FILED
                              NOT FOR PUBLICATION                            OCT 7 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



EDGARDO LOYOLA,                                   No. 10-16166

                Plaintiff - Appellant,            D.C. No. 4:09-cv-00575-PJH

  v.
                                                  MEMORANDUM **
PATRICK R. DONAHOE, Postmaster
General,*

                Defendant - Appellee.



                     Appeal from the United States District Court
                        for the Northern District of California
                     Phyllis J. Hamilton, District Judge, Presiding

                           Submitted September 27, 2011 ***

Before:         SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Edgardo Loyola appeals pro se from the district court’s summary judgment

in his employment action alleging age and gender discrimination and harassment in

          *
             Patrick R. Donahoe has been substituted for his predecessor, John
Potter, as Postmaster General under Fed. R. App. P. 43(c)(2).

          ** This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of the Age Discrimination in Employment Act (“ADEA”) and Title VII.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Leong v.

Potter, 347 F.3d 1117, 1123-24 (9th Cir. 2003), and we affirm.

      The district court properly granted summary judgment on Loyola’s age and

gender discrimination claims because Loyola failed to raise a genuine dispute of

material fact as to whether he performed his job satisfactorily, or whether the U.S.

Postal Service’s legitimate, nondiscriminatory reasons for terminating him were

pretextual. See Diaz v. Eagle Produce Ltd. P’ship, 521 F.3d 1201, 1207-08 (9th

Cir. 2008) (ADEA); Leong, 347 F.3d at 1124 (Title VII).

      The district court properly granted summary judgment on Loyola’s

harassment claim because Loyola failed to raise a genuine dispute of material fact

as to whether the alleged conduct was because of his age or gender, or was

sufficiently severe or pervasive to alter the conditions of his employment. See

Vasquez v. County of Los Angeles, 349 F.3d 634, 642 (9th Cir. 2004).

      Loyola’s remaining contentions are unpersuasive.

      We do not consider Loyola’s contentions raised for the first time on appeal.

See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      AFFIRMED.




                                          2                                    10-16166